TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00586-CR


Alberto Garcia, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9040606, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's fifth motion for extension of time to file brief is granted.  Appellant's
counsel, Paul Evans, is ordered to tender a brief for filing no later than November 30, 2009.  No
further extension of time will be granted.
It is ordered November 17, 2009.

Before Justices Patterson, Puryear and Pemberton
Do Not Publish